       Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 BRANDON L. MOE, individually and on
 behalf of all individuals of the class                 CV-19-23-BU-BMM
 similarly situated,

                      Plaintiffs,                         ORDER ADOPTING
                                                           FINDINGS AND
 vs.                                                     RECOMMENDATIONS

 GEICO INDEMNITY CO.,
 GOVERNMENT EMPLOYEES
 INSURANCE COMPANY, and JOHN
 DOES I-XX,

                     Defendants,




                                    INTRODUCTION

        Plaintiff Brandon L. Moe, acting individually and on behalf of all

individuals of the class similarly situated, suffered injuries in an automobile

accident on March 14, 2015. Another car, whose driver was insured by Defendant

GEICO, struck Moe’s car from behind. Moe incurred medical bills and lost wages.

Magistrate Judge Kathleen L. DeSoto entered findings and recommendations in

this matter on February 26, 2020. (Doc. 59). Moe objected and GEICO filed a



                                          1
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 2 of 12



response to the objections. The Court held a hearing on the objections to the

Findings and Recommendations on May 26, 2020.

                                   BACKGROUND

      Moe brought four claims against GEICO in Montana state court: 1) request

for declaratory and injunctive relief; 2) violations of Montana’s Unfair Trade

Practices Act (“UTPA”) and common law bad faith; 3) class action; and 4)

common fund. (Doc. 2). Moe alleges that GEICO failed to make prompt advance

payment of his medical bills and lost wages as required under Ridley v. Guaranty

Nat’l Ins. Co., 951 P.2d 987 (Mont. 1997), and Dubray v. Farmers Ins. Exch., 36

P.3d 897 (Mont. 2001). GEICO removed the case to federal court and filed a

motion to dismiss. (Docs. 1, 6).

      This Court adopted findings and recommendations, (Doc. 50), entered by

Magistrate Judge Jeremiah C. Lynch, (Doc. 27). Judge Lynch determined that

Moe’s claim for declaratory and injunctive relief in Count I failed for lack of

standing. Judge Lynch rejected Moe’s effort to seek a declaratory judgment that

GEICO violated Montana law and noted the claim duplicated his statutory and

common law bad faith claims and thus proved “wholly superfluous.” (Doc. 27 at

13). Therefore, “[t]he declaratory relief sought would serve no practical purpose

beyond the remedies available under the UTPA, which means this claim is subject

to dismissal.” (Doc. 27 at 13). Judge Lynch continued: “[t]o the extent Moe also
                                        2
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 3 of 12



seeks a declaration that GEICO continues to violate the law in its handling of

Ridley payments and asks for prospective injunctive relief prohibiting it from doing

so in the future, his claim fails for lack of standing.” (Doc. 27 at 14). Moe lacked

standing to maintain his claim for prospective declaratory and injunctive relief

because he had settled his underlying claim with GEICO and was not a GEICO

insured and had not alleged facts showing a likelihood of harm in the future. (Id.).

      Judge Lynch recommended that GEICO’s motion to dismiss be granted with

respect to Moe’s UTPA claims under Mont. Code Ann. § 33-18-201(1)

(misrepresenting facts or policy provisions) and (3) (failing to implement

reasonable standards for investigation of claims), but denied with respect to claims

under Mont. Code Ann. § 33-18-201(4) (refusal to pay claims without conducting

reasonable investigation) and (6) and (13) (together requiring prompt settlement of

claims if liability is reasonably clear). (Doc. 27 at 4-11). Magistrate Judge Lynch

recommended that GEICO’s motion be denied as premature with respect Moe’s

claims for a class action (Count III) and creation of a common fund (Count IV).

(Id. at 12). The Court adopted in full Judge Lynch’s findings and

recommendations. (Doc. 50.)

      Moe filed a First Amended Complaint on October 18, 2019, that asserted the

same four causes of action against Defendant Government Employees Insurance

Company (“Government Employees”). (Doc. 36). Government Employees
                                   3
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 4 of 12



adjusts insurance claims for GEICO. (Id.). GEICO and Government Employees

filed a motion to dismiss the First Amended Complaint, (Doc. 38), and Magistrate

Judge DeSoto issued Findings and Recommendations that largely mirrored the

analysis regarding Moe’s first complaint. (Doc. 59). Moe filed objections on

March 27, 2020. (Doc. 62). GEICO filed a response. (Doc. 65).

                            STANDARD OF REVIEW

      The Court reviews de novo findings and recommendations to which the

parties make objections. 28 U.S.C. § 636(b)(1). A court must dismiss a complaint

if it fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P

12(b)(6). The Court must consider all allegations of material fact as true and

construed in a light most favorable to the plaintiff. Cahill v. Liberty Mut. Ins. Co,

80 F.3d 336, 337-38 (9th Cir. 1996).

                                    DISCUSSION

      Moe’s objection focuses on the aspect of the Findings and Recommendation

that concludes that Moe lacks standing to pursue retrospective injunctive relief on

behalf of the class. Moe asserts that under the Erie doctrine, federal courts apply

the substantive state law of damages. (Doc. 62 at 6). Moe argues that in state

court he would have the ability under state substantive law to pursue retrospective

injunctive relief on behalf of the class. (Id.). Moe seeks a single class trial for

injunctive relief to determine the legality of Defendants’ claims handling practices.
                                           4
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 5 of 12



If liability follows, class members would be notified of their rights and a relief

phase would ensue allowing individualized claim specific proceedings.

      Moe contends that this bifurcated proceeding aligns specifically with the

decisions of the Montana Supreme Court in Jacobsen v. Allstate, 310 P.3d 452

(Mont. 2013), and the Seventh Circuit in McReynolds v. Merrill Lynch, 672 F.3d

482 (7th Cir. 2012). (Doc. 62 at 8-9). Jacobsen allowed a class action to proceed

through a bifurcated proceeding where individual determinations of damages

followed a class-wide determination of liability. 310 P.3d at 472. The Montana

Supreme Court reviewed a district court’s order certifying a class action against

Allstate. Id. at 454. Jacobsen had entered into a settlement with Allstate, while

unrepresented by counsel, after having suffered injuries in an accident caused by

Allstate’s insured. Id. The adjuster used Allstate’s Claim Core Process Redesign

(CCPR) program to process Jacobsen’s claim. Id. at 455. Jacobsen received

$3,500, 45 days of open medical payment, and signed a release. Jacobsen later

discovered that he had additional medical bills. Id.

      Jacobsen retained counsel who successfully rescinded the release with

Allstate and renegotiated a $200,000 settlement. Id. Jacobsen then retained new

counsel and filed a complaint against Allstate. Id. The new complaint alleged

violations of the UTPA and common law bad faith, among others. Id. After

extensive litigation, Jacobsen ultimately added a count to include class action
                                          5
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 6 of 12



claims based on Allstate’s CCPR program’s violation of the UTPA and common

law bad faith laws by misrepresenting that unrepresented claimants generally

received more compensation. Id. at 456.

      The district court certified Jacobsen’s claim as a class action based on

findings that it satisfied Rule 23(a) prerequisites of numerosity, commonality,

typicality, and adequacy. Id. at 457. The district court provided the following

remedy, among others: a mandatory injunction requiring Allstate to give class

members “notice of the right and opportunity to obtain re-opening and re-

adjustment of their individual claims.” Id. The Court agrees that Jacobsen appears

implicitly to authorize injunctive relief of the kind requested by Moe. The Court

does not construe Jacobsen as broadly supportive, however, as Moe interprets it to

be. Jacobsen does not address the availability of declaratory and injunctive relief

under the UTPA. Jacobsen simply reviewed the district court’s class certification

on appeal. Id. at 459 (“We afford trial courts the broadest discretion when

reviewing a decision on class certification.”). Jacobsen did not address directly

whether a party had individual standing to bring a claim. Jacobsen also precedes

other, more recent decisions, such as Ibsen, Inc. v. Caring for Montanans, Inc., 371

P.3d 446 (Mont. 2016) (determining that plaintiff lacked standing to assert private

cause of action for alleged violations of the UTPA beyond the six enumerated


                                          6
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 7 of 12



subsections of Mont. Code Ann. § 33-18-101), and Byorth v. USAA Casualty

Insurance, No. CV 17-153-M-KLD, 2019 WL 6715970 (D. Mont. Dec. 10, 2019).

      Judge DeSoto noted that even if some portion of Count I survived Geico’s

first motion to dismiss, it would fail as a matter of law because the UTPA does not

allow for declaratory and injunctive relief. Judge DeSoto concluded that without

an individual claim for relief, Moe cannot pursue relief on behalf of the class.

(Doc. 59 at 13-14). Judge DeSoto recently had addressed the issue of whether the

UTPA permitted declaratory and injunctive relief in Byorth, 2019 WL 6715970, at

*2-3. The parties submitted supplemental briefing on Byorth.

      Judge DeSoto acknowledged in Byorth the apparent tension between

Jacobsen and Ibsen and other federal case law. Byorth, 2019 WL 6715970 at *4.

Judge DeSoto determined, however, that it would be appropriate to follow Ninth

Circuit case law that precludes claims for declaratory and injunctive relief under

the UTPA. Id. Judge DeSoto based this conclusion on the fact that Jacobsen

involved a review of class certification rather than a motion to dismiss. Id. Judge

DeSoto also noted the plain language of Montana Code Annotated § 33-18-242(3)

provides that a cause of action may be brought against an insurer for “actual

damages” under a theory of “breach of the insurance contract, for fraud, or

pursuant to this section, but not under any other theory or cause of action.” Id.

Judge DeSoto concluded that “[t]he UTPA . . . neither creates a right of action for
                                      7
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 8 of 12



declaratory judgment, nor does it allow for declaratory or injunctive relief.”

Byorth, 2019 WL 6715970, at *2.

      This Court denied a motion for class certification in Gordon v. New West

Health Service, No. CV 15-24-GF-BMM, 2017 WL 365484, *1 (D. Mont. Jan. 25,

2017). The underlying conduct related to New West’s refusal to provide coverage

for inpatient substance abuse and mental health treatment. Id. at *1. New West

had stopped providing claim administration services at the time of the filing of the

complaint and no longer administered any commercial health plans. Id. at *4. The

plaintiffs lacked standing to certify a Rule 23(b)(2) class because they no longer

received benefits and the defendants no longer engaged in the alleged improper

conduct. Id. The plaintiffs sought a McReynolds-type bifurcated proceeding, but

the Court distinguished McReynolds from the plaintiffs in New West. Id. The

Gordons were not seeking to enjoin ongoing business practices as the plaintiffs

were in McReynolds and Jacobsen. Id. The Court rejected class certification:

“[t]he Gordons’ putative class cannot be certified under Rule 23(b)(2) due to the

Gordons’ failure to identify any ongoing conduct that they seek to enjoin.” Id.

The Court agrees, in light of Gordon, with Judge Lynch’s conclusion in the first set

of findings and recommendations in this case that Moe’s settlement of his

underlying claim with GEICO, and as not a GEICO insured, would make it


                                          8
     Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 9 of 12



difficult for him to allege facts that would show a likelihood of future harm that

could entitle him to prospective injunctive relief. (Doc. 27 at 14; Doc. 50 at 4.)

      The Court must assess whether Moe has standing to pursue declaratory and

injunctive relief under the UTPA against this backdrop. The more recent decision

of the Montana Supreme Court in Marshall v. Safeco Ins. Co. of Ill., 413 P.3d 828

(Mont. 2018), further complicates the analysis. The parties settled the negligence

claims that plaintiff initially had filed against the tortfeasors. Marshall, 413 at 830.

Marshall then filed an amended complaint against the insurer in which he alleged

claims seeking declaratory judgment and violations under the UTPA. Id. The

plaintiff alleged that the insurer impermissibly had relied upon the collateral source

statute to take a reduction in damages sustained or owed to its insureds or

claimants. Id. The district court dismissed plaintiff’s complaint based on its

failure to present a justiciable controversy. Id. The Montana Supreme Court

reversed.

      The court first distinguished its decision in Miller v. State Farm Mut. Auto.

Ins. Co., 155 P.3d 1278 (Mont. 2007), on the basis that the parties in Miller had not

yet reached a settlement and plaintiff’s effort to use a declaratory judgment action

for guidance on whether an insurer could consider a potential future offset under

the collateral source doctrine failed to create a justiciable controversy. Marshall,

413 P.3d at 831-32. The plaintiff in Miller also did not allege any UTPA
                                          9
    Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 10 of 12



violations. Marshall, 413 P.3d at 833, n.2. By contrast, the procedural posture in

Marshall, after settlement of underlying tort claims, allowed the parties to litigate a

claim under existing rights or interests provided in the UTPA. Id. at 832.

Resolution of the claim “would determine the parties’ rights, status, or legal

relationship.” Id.

      Moe is not an insured of GEICO and this Court already has determined that

Moe lacks standing to assert his claim for prospective declaratory and injunctive

relief because Moe failed to allege facts demonstrating a likelihood of future harm

resulting from GEICO’s practices. (Doc. 50 at 4). The Court agrees with Judge

DeSoto that any surviving aspect of Moe’s claim for declaratory and injunctive

relief would fail because the plain language of the UTPA precludes that type of

relief. Mont. Code Ann. § 33-18-242(1), (3). The reasons that Judge DeSoto did

not find Jacobsen persuasive in Byorth persist in the instant case. Jacobsen

supports the use of bifurcated proceeding in some class actions that involve a

common question of law to be decided in one proceeding followed by individual

hearings on damages to class members. Jacobsen, 310 P.3d at 457. Jacobsen’s

narrow review of the district court’s class certification, however, has limited

application here.

      Marshall presents a more difficult analysis. Marshall supports the use of a

declaratory judgment action to determine the parties’ rights and interest under the
                                       10
    Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 11 of 12



UTPA after a settlement of the underlying claims. Marshall, 413 at 831-32. The

plaintiff in Marshall pursued claims only on his behalf rather than as representative

of a class action. Id. The Court recognizes that sitting in diversity jurisdiction it

must anticipate how the Montana Supreme Court would decide this question of

Montana law. Ticknor v. Choice Hotels Intern., Inc., 265 F.3d 931, 939 (9th Cir.

2001). The Montana Supreme Court ultimately will have the last word on whether

a party may pursue a class action under Montana law when the party lacks standing

to pursue an individual claim and whether the UTPA allows an individual to seek

declaratory and injunctive relief.

       Until the Montana Supreme Court resolves the issue, the Court concludes

based on Byorth, that Moe lacks the ability to pursue declaratory or injunctive

relief under the UTPA. Byorth, 2019 WL 6715970 at *2. As noted in Byorth,

“[t]he UTPA …neither creates a right of action for declaratory judgment, nor does

it allow for declaratory or injunctive relief.” Id. Moe’s lack of individual standing

and inability to bring a claim for declaratory and injunctive relief precludes him

from bringing a claim on behalf of the class. Standford v. Memberworks, Inc., 625

F.3d 550, 560 (9th Cir. 2010) (holding “when a named plaintiff has no cognizable

claim for relief, [he] cannot represent others who may have such a claim”). The

Court agrees that Count I of the Amended Complaint fails to state a claim for relief


                                          11
    Case 2:19-cv-00023-BMM-KLD Document 77 Filed 06/19/20 Page 12 of 12



due to Moe’s lack of standing under the UTPA to seek individual or class-based

declaratory and injunctive relief and should be dismissed in its entirety.

                                      ORDER

      The Court finds no clear error in the remaining portions to which neither

party objected in the Findings and Recommendations.

      IT IS ORDERED:

      1. Judge DeSoto’s Findings and Recommendations (Doc. 59) are

         ADOPTED IN FULL.

      2. Defendants’ Motion to Dismiss for Failure to State a Claim (Doc. 38) is

         GRANTED, in part, and DENIED, in part.

DATED this 19th day of June, 2020.




                                         12
